Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of Applicant’s Request for Continued Examination, Amendment and Declaration filed on 06/19/2020; and IDS filed on 02/02/21, 10/26/2020, 06/19/2020, and 05/22/2020.
Claim 1 has been amended.
Claims 73-75 have been added.
Claims 68-70 have been cancelled.
Claim 74 is drawn to a non-elected specie.
Claims 1-3, 5-7, 14, 16-19, 35, 51, 53-54, 71-75 are pending in the instant application.
Claims 6-7, 14, 51, 53-54, 71, 74 are withdrawn from consideration.
Note, rejections and objections not reiterated from previous office actions are hereby withdrawn. The following rejections or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been 06/19/2020 has been entered.
 
Declaration under 37 CFR 1.132
The Declaration under 37 CFR 1.132 filed 06/19/2020 is insufficient to overcome the rejection as set forth in the last Office action because of the reasons discussed below in the Response to Argument section.

Election/Restrictions
	Note, Applicant’s claims 1 part (b) and 75 part (b) drawn to a dual therapy will be required to be deleted upon any allowance of part (a), since they are different inventions and Applicant had elected claim 1, part (a) triple therapy. 
	Note, newly added claims 74 is drawn to non-elected invention part (b).

Claim Rejections - 35 USC § 112, 1st paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The claims are rejected because they do not identify the structure, material, or acts set forth in the specification that would be capable of carrying out the functional properties recited in the claims, such as “when drug particles…are aerosolized they are deposited in a homogeneous fashion as measured using Next Generation Cascade Impactor". It appears from the specification that this claimed functional property is achieved from specific formulations that contain specific amounts of ingredients and made by a specific method. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181,26 USPQ2d 1057 (Fed. Cir. 1993). Accordingly, the structure, material, or acts which makes up the formulation must be clearly and positively specified in order to place one of skill in the art in possession of the claimed tablets with the desired properties. It is precisely this structure that determines the desired properties and without which, one could not replicate the invention.
For compact prosecution purposes, any prior art that has the same ingredients and structures as claimed by Applicant will read on this limitation.

Claim Rejections - 35 USC § 112, 2nd paragraph

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recitation of ““when drug particles…are aerosolized they are deposited in a homogeneous fashion as measured using Next Generation Cascade Impactor"” attempts to define the subject matter in terms of the result to be achieved, namely by chemical/physical property parameters, without providing the technical features necessary for achieving this result. Said chemical/physical property parameters, although measurable by the skilled person, are not suitable for unambiguous characterization of a pharmaceutical formulation due to the inherent variation among different subjects and different testing conditions, which make it impossible to distinguish the subject matter claimed from the prior art. 
In this context, the examination for said claim has been based on what the examiner considered the technical features referring to said claim, i.e., the ingredients and structure, such as particles, as recited in the claims.

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 35, 73, 75 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over PASQUALI et al (US 2015/0017248).
Applicant’s claims are directed to a composition comprising of drug particles containing of: formoterol; tiotropium; and budesonide.
PASQUALI teaches a dry powder formulation for inhalation (see abstract), which reads on drug particles, to treat chronic obstructive pulmonary disease (COPD) (see [0010]) comprising of an anticholinergic (see abstract), such as tiotropium bromide (see [0090]); a long-acting beta agonist (see abstract), such as formoterol fumarate (see [0034]; and [0089]), and a corticosteroid (see abstract), such as budesonide (see [0091]), wherein all the ingredients are co-mixed together (see [0031]-[0033]; and [0102]); and sugars (see [0125]), such as lactose (see [0125]).
Note, claim 75 recites an intended use of placing/positioning the particle composition in a dry powder inhaler, wherein the prior art’s composition is capable of this intended use, unless proven otherwise.
Note, PASQUALI’s composition would be capable of the intended use of “when the drugs are aerosolized, they are deposited in a homogeneous fashion as measured .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 16-19, 35, 73, 75 is/are rejected under 35 U.S.C. 103 as obvious over PASQUALI et al (US 2015/0017248).
As discussed above, PASQUALI teaches a dry powder formulation for inhalation (see abstract), which reads on drug particles, to treat chronic obstructive pulmonary disease (COPD) (see [0010]) comprising of an anticholinergic (see abstract), such as tiotropium bromide (see [0090]); a long-acting beta agonist (see abstract), such as formoterol fumarate (see [0034]; and [0089]), and a corticosteroid (see abstract), such as budesonide (see [0091]), wherein all the ingredients are co-mixed together (see [0031]-[0033]; and [0102]); and sugars (see [0125]), such as lactose (see [0125]). Note, claim 75 recites an intended use of placing/positioning the particle composition in a dry powder inhaler, wherein the prior art’s composition is capable of this intended use, unless proven otherwise. Note, PASQUALI’s composition would be capable of the intended use of “when the drugs are aerosolized, they are deposited in a homogeneous fashion as measured 
PASQUALI does not specifically teach adding the active ingredients in the ratios as claimed by Applicant.  The amount of a specific ingredient in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results, therapeutic effect.  Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of ingredient amount would have been obvious at the time of Applicant's invention.

Claims 1-3, 5, 16-19, 35, 72-73, 75 is/are rejected under 35 U.S.C. 103 as being unpatentable over WELTE et al (Efficacy and Tolerability of Budesonide/Formoterol Added to Tiotropium in Patients with Chronic Obstructive Pulmonary Disease. Am J Respir Crit Care Med Vol 180. pp 741–750, 2009) in view of PASQUALI et al (US 2015/0017248), VEHRING (US 9,415,009), JOHNSTON et al (US 2010/0221343) and WILLIAMS et al (US 2012/0251595).
WELT teaches the prior art had known of using triple combination therapy comprising of budesonide, formoterol and tiotropium for the treatment of chronic obstructive pulmonary disease is better than taking tiotropium alone (see title and abstract).

PASQUALI teaches the prior art had known of putting all the ingredients into a dry powder formulation for inhalation (see abstract), which reads on drug particles, to treat chronic obstructive pulmonary disease (COPD) (see [0010]) comprising of an anticholinergic (see abstract), such as tiotropium bromide (see [0090]); a long-acting beta agonist (see abstract), such as formoterol fumarate (see [0034]; and [0089]), and a corticosteroid (see abstract), such as budesonide (see [0091]), wherein all the ingredients are co-mixed together (see [0031]-[0033]; and [0102]); and sugars (see [0125]), such as lactose (see [0125]).
VEHRING teaches the prior art had known of an inhalation composition comprising amounts of: 30-50ug of budesonide, 2-10ug of formoterol and 5-20ug of tiotropium (see col. 33, line 10-30). Additional disclosures include: lactose (col. 21, line 22), wherein improve aerosol performance in dry powder inhalers has been to incorporate fine particle carrier particles, such as lactose (see col. 2, line 16-18); micronized active agents can be obtained by milling or freeze-drying (see col. 17, line 15-20). 
JOHNSTON teaches an ultra-rapid freezing (see [0190]) method of making particles for deep lung delivery (see abstract) is better than the milling method (see [0011]), wherein sub-micron particles are desirable for drug delivery because smaller particles provide a larger surface area for dissolution (see [0011]). Additional disclosures include: budesonide (see [0114]); lactose (see [0190]; [0191]); MDI (see [0011]), which is metered dose inhaler; dry powder inhaler (see [0013]); milling is a common particle size reduction method, but the milling process has been shown to produce partially amorphous 
WILLIAMS teaches a method of making small particle sizes for oral delivery using ultra-rapid freezing methods (see [0048]), wherein the surface area can as high as 14.9m2/g, 36.7m2/g and 25.6m2/g (see Table 2 at [0068]).
	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate budesonide, formoterol and tiotropium together and at amounts of 2-10ug, 5-20ug, and 30-50ug with lactose into one composition, and placed in a dry powder inhaler. The person of ordinary skill in the art would have been motivated to make those modifications, because it would provide better patient adherence since the patient only has to take one medication versus three individual medications, and reasonably would have expected success because combination drugs and dry powder inhalers are common in the pharmaceutical industry.
	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporating ultra-rapid freezing method of making the inhaling composition with a high surface area, such as14.9m2/g. The person of ordinary skill in the art would have been motivated to make those modifications, because it would provide better dissolution of the drug and is better than milling as disclosed by JOHNSTON, and reasonably would have expected success because JOHNSTON teaches this method of making powder particles are for inhalers and ultra-rapid freezing methods are capable of producing surface areas greater than 10m2/g..
The references do not specifically teach adding the ingredients ratio of 1:2:35.5 as claimed by Applicant.  The ratio of active ingredients in a composition is clearly a result 
Note, the prior art’s composition would be capable of the intended use of “when the drugs are aerosolized, they are deposited in a homogeneous fashion as measured using Next Generation Cascade Impactor”, because the prior art’s composition has the same ingredients as claimed by Applicant.

Response to Arguments
	Applicant argues that that no prima facie anticipation has been set forth. Applicants enclose the Declaration of Dr. Robert Williams to demonstrate that the drug formulations of Pasquali are different from the drug formulations of the claimed invention. In paragraph 3, Dr. Williams testifies that in present invention, each of the three individual drug particles is formed within a brittle matrix aggregate with a carrier without the use of blending. He states that the brittle matrix aggregate contains the three drugs and carrier such that all are physically fixed into their place without being able to be free. He continues that this is quite different from previous multidrug formulations such as those of Pasquali, which 
The Examiner finds this argument unpersuasive, because Applicant’s claims do not recite the different method of active steps that Applicant’s used to make the 
	Applicant argues that Welte also does not teach a combination of the three claimed drugs in a single particle and instead teaches only a mixture of micronized single drug particles. The studies involved administering tiotropium (SPIRIVA HandiHaler) and, separately budesonide/formoterol (Symbicort TurbuHaler). See paragraph bridging columns I and 2 of page 742. Both are dry powder inhalers of micronized drug. See Horhota et al, see page 872, column 1, last full paragraph. Thus, Welte teaches to use mixtures of micronized drugs and does not teach the three drugs in a single particle. Moreover, since Welte concerns an investigation into the efficacy and tolerability the three drugs administered at the same time, it is not interested in developing new formulations and simply uses those formulations that are available commercially. Thus, there is no motivation to attempt to prepare drug particles wherein each particle comprises all three drugs. Accordingly, Welte fails to teach or suggest a drug formulation where more than one drug is comprised in the same particle. The above remarks with respect to Pasquali are incorporated here by reference. As noted,
Pasquali is limited to a micronized mixture of drugs, not a combination of the three drugs in a single particle. Vehring also teaches a combination of the three drugs comprised in separate particles of each drug, not particles comprising all three drugs in a single particle. It is clear from the foregoing that the composition of Vehring consists of three different types of particles ("co-suspension"), each particle separately comprised of a single drug. Again, we see no basis in Vehring for suggesting or teaching making particles that comprise all three drugs. Johnston fails to disclose the claimed two-way or three-way 
	The Examiner finds these arguments unpersuasive, because in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As discussed above, the prior art teaches the same ingredients as claimed by Applicant and the motivation to combine the three drugs, as well as, using the ultra-rapid freezing method to make the combination drug particles.

	The Examiner finds this argument unpersuasive, in order to overcome a prima facie case of obviousness, it is incumbent upon the Applicant to provide comparative test evidence that demonstrates unexpected superiority of the claimed compositions versus the closest prior art compositions, and not simply an advantage predictable from the prior art. See In re Chapman, 148 USPQ 711, 715 (CCPA, 1966).  Moreover, such proffered comparisons must be commensurate in scope with the breadth of the claims.  See In re Clemens, 206 USPQ 289, 296 (CCPA, 1980) and In re Coleman, 205 USPQ 1172, 1175 (CCPA 1980). In this instance Applicant’s proffered comparisons are NOT commensurate in scope with the breadth of the claims, wherein Applicant’s claims do not recite the 





Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE MINH VU whose telephone number is (571)272-8148.  The examiner can normally be reached on Mon-Fri 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571) 272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAKE M VU/Primary Examiner, Art Unit 1618